 


109 HR 4837 IH: Affordable College Education Act of 2006
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4837 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Ms. Zoe Lofgren of California introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the tax incentives for higher education. 
 
 
1.Short titleThis Act may be cited as the Affordable College Education Act of 2006. 
2.Deduction for all higher education expenses for all taxpayers 
(a)Deduction for all higher education expenses 
(1)In generalSection 222 of the Internal Revenue Code of 1986 (relating to deduction for qualified tuition and related expenses) is amended by striking qualified tuition and related expenses each place it appears and inserting qualified higher education expenses. 
(2)Qualified higher education expensesParagraph (1) of section 222(d) of such Code is amended to read as follows: 
 
(1)Qualified higher education expensesThe term qualified higher education expenses has the meaning given to such term by section 221(d)(2).. 
(b)Repeal of dollar limitation and limitation based on adjusted gross incomeSection 222 of such Code is amended by striking subsection (b) and by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 
(c)Repeal of terminationSection 222 of such Code is amended by striking subsection (e). 
(d)Conforming amendments 
(1)The item relating to section 222 in the table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking Qualified tuition and related expenses and inserting Qualified higher education expenses. 
(2)Subsection (c) of section 222 of such Code (as redesignated by subsection (b)) is amended by striking paragraph (4) and by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
3.Increase in phaseout of deduction for education loan interest 
(a)In generalSubclause (II) of section 221(b)(2)(B)(i) of the Internal Revenue Code of 1986 is amended by striking $50,000 ($100,000 in the case of a joint return) and inserting $350,000 ($700,000 in the case of a joint return). 
(b)Inflation adjustmentsParagraph (1) of section 221(f) of such Code (relating to inflation adjustments) is amended by striking 2002, the $50,000 and $100,000 and inserting 2006, the $350,000 and $700,000. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
4.Repeal of EGTRRA sunsets with respect to interest on education loans and qualified tuition and related expensesSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to sections 412 (relating to elimination of 60-month limit and increase in income limitation on student loan interest deduction) and 431 (relating to deduction for higher education expenses) of such Act. 
 
